Citation Nr: 1133288	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

After this appeal was certified to the Board medical opinions were obtained from the Veterans Health Administration and an independent medical expert.  In May 2011, the case was remanded so that this evidence could be considered by the agency of original jurisdiction.  The denial of benefits was continued and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2005; the death certificate reflects that the immediate cause of death was respiratory arrest due to or as a consequence of chronic lymphocytic leukemia/lymphoma; thrombocytopenia was listed as a significant condition contributing to death.  

2.  At the time of death, service connection had not been granted for any disabilities.  

3.  The Veteran was stationed at Camp Lejeune during part of his service and was exposed to chemicals from contaminated water at that base.  

4.  While a conclusive medical opinion could not be obtained, a February 2011 independent medical expert's opinion suggests that the Veteran's chronic lymphocytic leukemia may have been caused by his exposure to contaminated water while serving at Camp Lejeune.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and leukemia becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran died on July [redacted], 2005 and the death certificate reflects that the immediate cause of death was respiratory arrest due to or as a consequence of chronic lymphocytic leukemia/lymphoma.  Thrombocytopenia was listed as a significant condition contributing to death.  At the time of death, service connection had not been granted for any disabilities.  

The appellant contends that the Veteran developed lymphocytic leukemia as a result of drinking and bathing in contaminated water while stationed at Camp Lejeune, North Carolina.  Personnel records reflect that the Veteran was stationed at Camp Lejeune for a number of years during the time period that it is now know that the water at Camp Lejeune was contaminated.  

The appellant has submitted various newspaper and internet articles indicating that Marine families who lived at Camp Lejeune drank contaminated water with toxins as much as 40 times over the safety standard.  An article from the Washington Post indicated that the U.S. Agency for Toxic Substances and Disease Registry revealed that modeling and analysis of Camp Lejeune's drinking water system from 1957 to 1987 found levels of tetrachloroethylene to be significantly higher than the maximum allowable levels.  A separate newspaper article revealed numerous cases of fatal disease in infants, children, and former military personnel stationed at the base, including non-Hodgkin's leukemia.  Contaminates were listed as tetrachloroethylene (PCE) and trichloroethylene (TCE). 

Service treatment records are silent as to any treatment for or diagnosis of any tumors, growths or cancers during active service.  Examinations upon entrance and discharge from active service noted normal physical examinations.  A report of medical history upon entrance into active service likewise indicated no history of tumors, growths, or cancer.  

Post-service medical records reflect diagnosis of and treatment for lymphocytic leukemia.  Treatment records from Warren General Hospital dated from 2004 indicate diagnoses of non-Hodgkin's lymphoma.  In 2004, the Veteran was also diagnosed with chronic lymphocytic lymphoma.  As noted above, the Veteran's death in July 2005 was caused by his chronic lymphocytic leukemia/lymphoma.  

The Board requested a medical opinion from the Veterans Health Administration on this matter.  In April 2010, the Chief of Hematology/Oncology at a VA Medical Center stated that based on a review of the record, the Veteran had chronic lymphocytic leukemia, and that it likely contributed to his death.  However, regarding whether it was as likely as not that the Veteran developed chronic lymphocytic leukemia as a result of exposure to TCE while stationed at Camp Lejeune, the physician opined that the available evidence was inconclusive to allow him to make a conclusion.  He explained that there were too many variables (length and extent of exposure, possible additional exposure elsewhere, uncertain link between TCE exposure and the development of leukemia) to make any firm conclusions.  

Given the inconclusive nature of the above opinion, the Board requested an opinion from an independent medical expert.  The expert's report was received in February 2011.  The examiner explained that chronic lymphocytic leukemia is the most common form of leukemia in adults, is predominantly a disease of older individuals (having a median age of onset of 72 years), and that relatively little is known in terms of risk factors.  He outlined the findings from different studies, including one by Aschengrau and colleagues that concluded that there was evidence for an association between PCE-contaminated public drinking water and various cancers, including leukemia.  

Based on the information and the expert's knowledge of cancer biology, he offered several conclusions.  Of note, he concluded that it is likely that environmental factors contribute to the development of chronic lymphocytic leukemia, and that chemicals from contaminated ground water are not safe and there is unlikely to be any absolute threshold below which there is no risk.  He further concluded that the relative risk of developing chronic lymphocytic leukemia from PCE exposure appears low and while some studies support an association, others do not.  The expert noted that the development of chronic lymphocytic leukemia is almost certainly not completely random, as mutations and natural variations in DNA repair and other pathways constitute a major variable in the risk to carcinogens and other DNA modifying factors.  Finally, based upon the above, the examiner opined that it is not possible to conclude scientifically that PCE, or another groundwater contaminant was responsible for at least 50 percent of the risk in the Veteran developing chronic lymphocytic leukemia.  The expert commented that the contaminant groundwater may have played a role in the Veteran developing chronic lymphocytic leukemia; however, it is also possible that the chronic lymphocytic leukemia developed in an independent manner.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

In this case, two qualified physicians have been asked to opine as to whether the Veteran developed chronic lymphocytic leukemia as a result of his exposure to contaminated water in service.  Neither physician could give a definitive opinion either way, and the expert who submitted his opinion in February 2011 went to great lengths to describe why he could not conclude scientifically if the exposure was responsible for at least 50 percent of the risk in the Veteran developing chronic lymphocytic leukemia.  In this opinion, the examiner cited to at least one study which concluded that there was evidence for an association between PCE-contaminated public drinking water and leukemia.  The expert also noted that the contaminant groundwater may have played a role in the Veteran developing chronic lymphocytic leukemia.  The Board finds this to be evidence in favor of the appellant's claim.  The negative evidence does not outweigh this evidence, thus reasonable doubt should be resolved in the appellant's favor.

Resolving all doubt in favor of the appellant, the Board finds that the Veteran's exposure to contaminated water during service contributed to the development of chronic lymphocytic leukemia, which ultimately led to his death.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


